Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Fig. 1, item X70 is required to correspond to Specification, Page 7, lines 10 and 11, "plurality of first and second values x7).
Fig. 9, item training data unit 150 is referred to as training data unit 15 and 150 in the Specification, Page 20.
Fig. 9, item change unit 180 is referred to as change unit 18 and 180 in the Specification, Page 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for means known to the inventor, does not reasonably provide enablement for all means to perform the claimed functions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 6 and 8 are not limited to any particular structure or means for performing the claimed functions and thus covers every conceivable means for achieving the claimed functions, while the specification disclosed at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claims. The claims are analogous to a “single means claim.” See M.P.E.P. 2164.08(a). Please note that the claims do not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims do not recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 is rejected as the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 2 recites "the anomaly" is exactly signaled which is in a passive voice. 
Further, claim 2 recites "the anomaly is exactly signaled" which is indefinite because it is hard to ascertain the mete and bound of "exactly signaled".
Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
It is hard to ascertain the connections among claimed limitations of claims 2 and 4: "wherein, in the signaling the anomaly step, the anomaly is exactly signaled when the environment value, with regard to a predefined first threshold value, characterizes an improbable environment state vector and/or the system value, with regard to a predefined second threshold value, characterizes an improbable system state vector (claim 2)" "wherein the environment anomaly model is retrained with the environment vector when the environment value, with regard to the predefined first threshold value, characterizes an improbable environment state vector and when the system value, with regard to the predefined second threshold value, characterizes a probable system state error (claim 4)".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moustafa et al. (hereinafter "Moustafa")(USPAP. 20220126864).
Regarding claim 1, similarly claim 6 (claim 6, as best understood), and claim 9, Moustafa discloses a computer-implemented method for detecting an anomaly in a technical system, comprising the following steps: 
detecting an environment state vector and a system state vector, the environment state vector including at least one first value, the first value characterizing a physical environment condition or a physical operating condition of the technical system, and the system state vector including at least one second value, the second value characterizing a physical condition of the technical system (sensors data at Pars. 166, 168, 170; see also Par. 372 for vector structures may be used by vehicle behavior model for different types of input data, e.g., vector for weather, vector for speed, vector for direction, etc. For each parameter in a vector structure, vehicle behavior model assigns a probability); 
ascertaining an environment value using an environment anomaly model, the environment value characterizing a probability or a probability density value with which the environment state vector occurs (Pars. 277, 278, 285, 348);
 ascertaining a system value using a system anomaly model, the system value characterizing a conditional probability or a conditional probability density value with which the system state vector occurs when the environment state vector occurs; and signaling presence of an anomaly or signaling an absence of an anomaly, based on the environment value and/or the system value (Pars. 370-373).
Regarding claim 2, Moustafa discloses wherein, in the signaling the anomaly step, the anomaly is exactly signaled when the environment value, with regard to a predefined first threshold value, characterizes an improbable environment state vector and/or the system value, with regard to a predefined second threshold value, characterizes an improbable system state vector (Pars. 373, 376).
Regarding claim 3, Moustafa discloses wherein the environment anomaly model is a normalizing flow model and/or the system anomaly model is a conditional normalizing flow model (Pars. 348, 841, 842).
Regarding claim 4, Moustafa discloses wherein the environment anomaly model is retrained with the environment vector when the environment value, with regard to the predefined first threshold value, characterizes an improbable environment state vector and when the system value, with regard to the predefined second threshold value, characterizes a probable system state vector (Pars. 381, 382).
Regarding claim 5, Moustafa discloses wherein, when the anomaly is signaled, the operation of the technical system is at least temporarily stopped and/or maintenance of the technical system is requested and/or at least one component of the technical system is replaced (Par. 397).
Regarding claim 7, similarly claim 8 (claim 8, as best understood), and claim 10, Moustafa discloses A method for training an anomaly detection device, comprising the following steps:  
ascertaining a plurality of environment state vectors and a plurality of respective corresponding system state vectors, each of the environment state vectors including at least one first value, the first value characterizing a physical environment condition or a physical operating condition of the technical system, and each of the respective corresponding system state vectors including at least one second value, the second value characterizing a physical condition of the technical system (sensors data at Pars. 166, 168, 170; see also Par. 372 for vector structures may be used by vehicle behavior model for different types of input data, e.g., vector for weather, vector for speed, vector for direction, etc. For each parameter in a vector structure, vehicle behavior model assigns a probability); 
training the environment anomaly model of the anomaly detection device based on the ascertained plurality of environment state vectors; and training the system anomaly model of the anomaly detection device based on the ascertained plurality of environment vectors and the respective corresponding system state vectors (Pars. 174, 175, 200, 381, 382).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 10, 2022